Farmers beware! The majority has declared that you cannot permit your neighbor to borrow your field tractor unless you first equip it with a slow-moving-vehicle ("SMV") sign and make certain that the taillights are working. It matters not that you are doing a favor to a friend of twenty years who needs a tractor at his place down the road. How do you refuse him? If the neighbor operates the tractor on the public road without the SMV mentioned in R.C. 4513.11, and is struck from the rear, you may have lost your farm. The majority *Page 379 
holds that you may have caused your neighbor's death or injury by your act in loaning him your field tractor. The opinion is absurd.
When Hardyman loaned (not rented) his 1942 tractor to Shaffer, he didn't violate R.C. 4513.11, even if the tractor had neither taillights nor an SMV sign. Since the tractor was manufactured prior to April 1, 1966, there was no requirement that the SMV sign be permanently affixed to the tractor. R.C.4513.11(D). And Hardyman did not violate R.C. 4513.11(B), as the statute clearly places the burden of displaying the sign on the operator, rather than the owner. Shaffer should have grabbed a SMV sign off the barn wall and wired it to the tractor before travelling on the public roadway.
The concept of liability on the owner of a tractor trying to be a good neighbor is shocking. Obviously, the same rationale would apply if your friend borrowed your car and only one taillight was working. If he were injured, he could sue you and collect damages.
The majority cites no authority for this bizarre proposition of law. I could certainly understand the majority's holding if a farmer loaned a tractor to another, knowing it had bad brakes, and if the borrower struck and injured a third person because of the brake failure. Logically, the injured party could conceivably have a cause of action against the lender of the tractor.
This case, however, does not involve an innocent third party. The borrower himself was fatally injured. I am disturbed by the majority's unusual holding that one who borrows a tractor, without consideration, can recover from the owner when struck by a third party.
Hardyman did not breach a duty to Shaffer under R.C.4513.02(A) simply by loaning him a field tractor lacking the SMV emblem. Common Pleas Judge Stapleton was correct, and I would affirm. *Page 380